Name: Commission Regulation (EC) No 528/2004 of 22 March 2004 determining the extent to which applications lodged in March 2004 for import licences for certain pigmeat sector products under the arrangements provided for by the Free Trade Agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other part, can be accepted
 Type: Regulation
 Subject Matter: international trade;  animal product;  Europe;  tariff policy
 Date Published: nan

 Avis juridique important|32004R0528Commission Regulation (EC) No 528/2004 of 22 March 2004 determining the extent to which applications lodged in March 2004 for import licences for certain pigmeat sector products under the arrangements provided for by the Free Trade Agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other part, can be accepted Official Journal L 085 , 23/03/2004 P. 0009 - 0010Commission Regulation (EC) No 528/2004of 22 March 2004determining the extent to which applications lodged in March 2004 for import licences for certain pigmeat sector products under the arrangements provided for by the Free Trade Agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other part, can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 2305/95 of 29 September 1995 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part and Latvia, Lithuania and Estonia, of the other part(1), and in particular Article 4(4) thereof,Whereas the applications for import licences lodged for the second quarter of 2004 are for quantities less than the quantities available and can therefore be met in full,HAS ADOPTED THIS REGULATION:Article 1Applications for import licences for the period 1 April to 30 June 2004 submitted pursuant to Regulation (EC) No 2305/95 shall be met as referred to in the Annex.Article 2This Regulation shall enter into force on 1 April 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 March 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 233, 30.9.1995, p. 45. Regulation as last amended by Regulation (EC) No 1853/2002 (OJ L 280, 18.10.2002, p. 5).ANNEX>TABLE>